Citation Nr: 1128984	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period between October 20, 2008 and March 17, 2009.

2.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss beginning March 17, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss, and assigned a 20 percent disability rating, effective April 10, 2006.  The Veteran initiated and perfected an appeal of this initial rating determination.

During the pendency of this appeal, the RO issued an October 2008 rating decision which increased the disability rating to 30 percent, effective October 20, 2008.  A July 2009 rating decision increased the disability rating to 60 percent, effective March 17, 2009.  Subsequently, a November 2009 Board decision denied the issue of entitlement to a disability rating in excess of 20 percent from April 10, 2006, to October 20, 2008.  The Board decision also remanded the issues of entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period between October 20, 2008 and March 17, 2009, and entitlement to a rating in excess of 60 percent for bilateral hearing loss beginning March 17, 2009.  Consequently, this matter remains in appellate status.

A Videoconference Hearing on this matter was held before the undersigned Acting Veterans Law Judge on October 15, 2009.  A copy of the hearing transcript has been associated with the file.

In addition, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran discussed a TDIU during the October 2009 Board hearing.  Since the record is unclear as to whether any action has been taken with regard to the TDIU issue, the Board finds that a remand is appropriate in order to ensure formal adjudication of the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his bilateral hearing loss warrants a higher disability rating.  Also, as noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In this case, the Board finds that additional development is required with regard to both issues.

Pursuant to the Board's November 2009 remand instructions, the AMC/RO was to interpret a November 12, 2008 VA audiometric graph in order to determine if an increased rating was warranted at any time during the period from October 20, 2008 to March 17, 2009.  The Board observes that this requested development has not been completed.  Therefore, under Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand), a remand is necessary to ensure compliance with the Board's directive.

In addition, during the October 2009 Board hearing, the Veteran testified that his bilateral hearing loss had become more severe since the March 2009 VA fee basis examination.  Also, the Veteran's stepdaughter corroborated the Veteran's testimony in an April 2011 statement.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Furthermore, the Board observes that the stepdaughter's April 2011 statement also noted that the Veteran had undergone a VA fee basis examination for his hearing on December 27, 2010, as well as listed multiple treating physicians.  The Board notes that the results of the December 2010 VA fee basis examination are not associated with the claims file.  The Board is unclear as to whether records from the listed physicians would support the Veteran's claim.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that any records pertaining to a December 2010 VA fee basis examination regarding the Veteran's hearing should be obtained, and the Veteran should be provided another opportunity to submit any additional treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Houston, Texas VA Medical Center since December 2008.

2.  The AMC/RO should obtain any records pertaining to a December 2010 VA fee basis examination regarding the Veteran's hearing.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file any treatment records relevant to the Veteran's claim from physicians listed on the stepdaughter's April 2011 statement.  If such records are not available without authorization, the Veteran should be notified of this requirement and be afforded an opportunity to submit such authorization.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  The results should conform to VA regulations governing evaluation of hearing loss.  The examination report must contain a full description of the functional effects caused by the bilateral hearing loss.  The audiologist should specifically address the functional effects of the disability under the ordinary conditions of daily life, including employment.

In addition, the clinician should interpret the graphic results of the November 12, 2008 VA audiometric testing.

5.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate findings have been offered, as well as an interpretation the graphic results of the November 12, 2008 VA audiometric testing.

6.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether higher ratings for bilateral hearing loss are warranted.  The AMC/RO should also formally adjudicate the TDIU claim.  Then, the Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing both the bilateral hearing loss and the TDIU issues, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of both the bilateral hearing loss and the TDIU issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


